Order filed October 20, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-00882-CR
                                   ____________

                         DAMON DESHON MILES, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                         On Appeal from the 174th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1192156


                     CONTINUING ABATEMENT ORDER

      Appellant is represented by appointed counsel, Wilford Anderson. Appellant’s
brief was originally due December 13, 2010. No brief was filed. On December 20, 2010,
notice was sent the brief was past due. On December 30, 2010, counsel filed a motion to
extend time to file appellant’s brief. The motion was granted until January 31, 2010.
      On January 31, 2011, time to file appellant’s brief expired without a brief and no
motion for extension of time was filed. See Tex. R. App. P. 38.6(a). Counsel and the
trial court were notified on February 11, 2011, that no brief had been received. No
response was received.
      On March 3, 2011, we abated this appeal and ordered the trial court to conduct a
hearing on the reason for the failure to file a brief. On March 22, 2011, a record of a
hearing conducted March 18, 2011, was filed in this court. The record reflects Wilford
Anderson informed the trial court that appellant’s brief would be filed in 30 days. The
appeal was reinstated and appellant’s brief set due on April 18, 2011. No brief was filed.
       On April 28, 2011, notice was sent the brief was past due. No response was
received. We again abated this appeal and ordered the trial court to conduct a hearing on
the reason for the failure to file a brief. On June 10, 2011, a record of a hearing conducted
June 10, 2011, was filed in this court. The record reflects Wilford Anderson did not
appear. Appellant stated his desire to pursue his appeal and reaffirmed his indigency.
The trial court stated, on the record, “Well, I’ll talk to him about that when he comes in.
He’s not in town right now. As soon as he comes back, I will talk to him about it.”
       No supplemental clerk’s record containing the trial court’s findings was filed and no
brief was filed. On August 11, 2011, we again ordered the trial court to conduct a hearing
on the reason for the failure to file a brief. On September 22, 2011, a hearing record was
filed and on September 26, 2011, a supplemental clerk’s record was filed. The records
reflect Wilford Anderson again promised the trial court to file a brief in this appeal, by
October 1, 2011. Once again, no brief has been filed. As of this date, appellant’s brief is
ten (10) months past due and Wilford Anderson has submitted no brief.
       Accordingly, we order Wilford Anderson to file a brief with the clerk of this Court
on or before November 9, 2011. If Wilford Anderson does not timely file the brief as
ordered, the Court will issue a show cause order directing him to appear before this Court
on a date certain to show cause why he should not be held in contempt for failing to file the
brief as ordered.


                                          PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish.



                                             2